Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 1 of 15 Page ID
                                  #:4743




                             EXHIBIT A
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 2 of 15 Page ID
                                  #:4744


  1                       UNITED STATES DISTRICT COURT
  2                    CENTRAL DISTRICT OF CALIFORNIA
  3                             EASTERN DIVISION
 4      RAUL NOVA, et al.,                      )
        individually and on behalf              )

  5     of all others similarly                 )Civil Action No.

        situated,                               )5:17-cv-02514-JBG-SHKx

 6                                              )
                 Plaintiff,                     )
  7                                             )
        vs.                                     )
  8                                             )
        THE GEO GROUP, INC.,                    )
  9                                             )
                 Defendant.                     )
10                                              )
11
12
13            VIDEOTAPED DEPOSITION OF JAMES JANECKA(PMQ)
14                        LOS ANGELES, CALIFORNIA
15                      WEDNESDAY, DECEMBER 11, 2019
16                                    VOLUME I

17
18
19
20
21      REPORTED BY:
22      KATHLEEN M. ALONA
23       CSR NO:    14219
24       JOB NO:    3789116
25      Pages 1 -


                                                                 Page 1

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 3 of 15 Page ID
                                  #:4745


  1                      UNITED STATES DISTRICT COURT
  2                   CENTRAL DISTRICT OF CALIFORNIA
  3                             EASTERN DIVISION
  4     RAUL NOVA, et al.,                     )
        individually and on behalf             )
  5     of all others similarly                )Civil Action No.
        situated,                              )5:17-cv-02514-JBG-SHKx

  6                                            )
                 Plaintiff,                    )
  7                                           )
        vs.                                   )
  8                                            )
        THE GEO GROUP, INC.,                   )
  9                                            )
                 Defendant.                    )
 10                                            )
 11
 12
 13
 14                     Videotaped deposition of JAMES JANECKA
 15            (PMQ), taken on behalf of Plaintiff, RAUL
 16            NOVOA, at Veritext, located at 316 West 2nd
 17            Street, Suite 200, Los Angeles, California,
 18            beginning at 11:35 a.m., on Wednesday, December
 19            11, 2019, before Kathleen M. Alona, Certified
 20            Shorthand Reporter No. 14219.
 21
 22
 23
 24
 25


                                                                 Page 2

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 4 of 15 Page ID
                                  #:4746


  1     that they felt that it was in the best interest of

  2     the City.

  3          Q      Why?

 4           A      I don't know why.          I wasn't given a reason

  5     why that I'm aware of.

  6          Q      Have you ever read the public statements of

  7     Jessie Flores about the consolation of the

  8     contract?

  9          A      Not that I recall.

10           Q      Any other reasons that GEO was provided, by

11      the City of Adelanto, for canceling the

12      Intergovernmental Services Agreement in March of

13      2019?

14           A      Not that I recall.

15           Q      Were you in -- were you personally involved

16      in any discussions regarding the cancelation of the

17      contract, the IGSA?

18           A      I personally didn't have discussions with

19      them.

20           Q      That wasn't my question.               Were you

21      personally involved in any discussions regarding the

22      cancellation of the IGSA, by the City of Adelanto,

23      in 2019?

24           A      I was in a couple meetings.

25           Q      Okay.    Which meetings are you thinking


                                                                      Page 38

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 5 of 15 Page ID
                                  #:4747


  1     of?

  2            A    There was a, that I can think of, a meeting

  3     maybe in the January or February of 2019, when there

  4     was a meeting with some City officials and some

  5     other corporate executive Staff.

  6            Q    Who were the City officials?

  7            A    If I recall Jessie Flores.

  8            Q    That's the City manager; correct?

  9            A    Correct.     Gabriel Reyes.

10             Q    And what's Gabriel's title?

11             A    The mayor.

12             Q    Okay.   Was Ray Carmago in that meeting?

 13            A    Not that I can recall.

 14            Q    Who from GEO corporate was in this

 15     meeting?

 16            A    Dave Venturella, Kyle Schiller, gentleman

 17     by the name of Phil Mosciski.

 18            Q    I'm going to have you spell that for the

 19      court reporter later, but we'll get back to it.

 20            A    I can try.     I don't know if I can spell

 21      it.

 22            Q    All right.      Who's Mr. Mosciski?

 23            A    He's with -- he's with our design

 24      department I believe.

 25            Q    Design of what?


                                                               Page 39

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 6 of 15 Page ID
                                  #:4748


  1          A      I -- it's -- the design department.            I'm

  2     not sure what his role or title, I really don't

  3     know.

 4           Q      Do they design signs, or do they design new

  5     jails?

 6           A      He's an engineer

  7          Q      Okay.   Is he

 8           A      -- to my understanding.

  9          Q      Is he an electrical engineer or structural

10      engineer?

11           A      He's in construction.

12           Q      It's okay.      You can tell us --

13           A      Well, I --

14           Q      -- during the meeting, you talked about the

15      bigger facility.       It's okay.        It's all right.

16                  MR. BARNACLE:      Object to the form.

17      BY MR. FREE:

18           Q      The engineer talked about what during this

19      meeting?

20           A      He didn't say a word that I recall.

21           Q      Well, what was his role at the meeting, why

22      was he there?

23           A      He was part of the group that came into

24      town.

25           Q      What did they come to town for?


                                                               Page 40

                               Veritext Legal Solutions
                                    800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 7 of 15 Page ID
                                  #:4749


  1          A      To meet with the City.

  2          Q      About what?

  3          A      I don't recall the just of it.

  4          Q      You were in the meeting, and you recall --

  5     you do not recall the topic of it?

  6          A      There were discussions.

  7          Q      What were they?

  8          A      It ranged from our Continuum of Care

  9     Program to some things that the City would like to

10      have done -- have done in their community, things to

11      improve it.      There was discussions about the

12      contract.     I don't recall the exact meeting.               It's

13      been almost a year ago.

14           Q      So Continuum of Care --

15           A      Uh-huh.

16           Q      -- community improvement, and the contract;

17      anything else?

 18          A      Not that I can recall.

 19          Q      What is the Continuum of Care Program?

20           A      It's -- it's a program that the company

 21     runs in its correctional facilities with inmates.

 22     It's educations, vocations, trades.                It's a

 23     educational/vocational program.

 24          Q      And what about that was discussed during

 25     the meeting, if you can recall?


                                                                    Page 41

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 8 of 15 Page ID
                                  #:4750


  1          A      Just that the company provides the program,

  2     the number of GEDs, the number of certificates --

  3          Q     Right.

 4           A     In general that was the just of it.

  5          Q      Okay.   But it doesn't provide that at the

  6     Adelanto Facility does it?

  7          A      No.

  8          Q      You can't get a GED if you're at Adelanto;

  9     right?

10           A      No.

11           Q      Why not?

12           A      Because we have detain -- detainees and the

13      average length of stay is approximately 75 days, so

14      there's no education requirement by ICE to provide

15      the programs.

16           Q      Do other contracting partners require you

17      to provide a GED detained or convicts or inmates?

18           A      There are State agencies and other Federal

19      agencies.

20           Q      What did Adelanto convey to GEO about

21      improvements in the community during this January or

22      February meeting of 2019?

23           A      It was just general conversation regarding

24      different needs in the community where the City

 25      would -- was thinking about building a rec center or


                                                               Page 42

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 9 of 15 Page ID
                                  #:4751


  1     a youth-type center.          There was nothing real

  2     specific that I recall.

  3           Q     Any funding requests come up?

  4           A     Not that I can recall.

  5           Q     Possible?

  6                 MR. BARNACLE:        Object to the form.

  7                 THE WITNESS:        I mean, may have.      I don't

  8     know.     I don't recall.

  9     BY MR. FREE:

10            Q     Okay.    And why was the City talking to GEO

11      about this, GEO doesn't build rec centers; does

12      it?

13                  MR. BARNACLE:        Object to the form.

14                  THE WITNESS:        GEO doesn't what?

 15                 MR. FREE:      Build rec centers.

 16                 THE WITNESS:        No.     I can't speak for the

 17      City.    They just brought it up.

 18      BY MR. FREE:

 19           Q     Well, what was GEO's response?

 20           A     It was a general response.

 21           Q     Generally what was it?

 22           A     Generally understand your needs, we

 23      understand.     There was no -- that I can recall, any

 24      agreements made.       It was conversation.

 25           Q     So does the rec center include like


                                                               Page 43

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 10 of 15 Page ID
                                  #:4752


  1      there --

  2           Q      Ballpark, 100s, 1,000s?

  3           A      Maybe 5,000.

  4           Q      Okay.    Do you know if the funding needs --

  5      if GEO has, in fact, made payments to the City to

  6      help with the community development projects

  7      discussed during this meeting?

  8           A      No.

  9           Q      Okay.    What did you talk about this

 10      January, February 2019, about the contract?

 11           A      The -- it was talked in -- about the

 12      differences between the IGSA and the developmental

 13      agreement, there was discussions about that.

 14           Q      And what were those discussions?

 15           A      I don't recall.         I wasn't in the actual

 16      conversation.

 17           Q      What were you doing then?

 18           A      I was just -- I actually picked the

 19      gentleman up from the corporate office that flew in

 20      and drove him to City Hall.

 21           Q      What are the differences between the IGSA

 22      and development agreement?

 23           A      The IGSA speaks to the operation of the

 24      facility.

 25           Q      Uh-huh.


                                                                Page 45

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 11 of 15 Page ID
                                  #:4753


  1      to.

  2            Q    Sure.    You can take a look at it.

  3                 So the big bridge contract that you've got

  4      maybe over here.       Or I can show you mine if you

  5      want.

  6            A    Okay.

  7            Q    You got it?      Because it's already --

  8            A    That's the authorized staffing plan.

  9            Q    Okay.    So if I wanted to know, for

 10      instance, how many janitors -- or excuse me                like

 11      laundry workers, I could look at the specific

 12      sections of the staffing plan and determine that;

 13      right?

 14            A    Yes.

 15            Q    Okay.    With the exception of janitors, are

 16      you aware of any other deviations from this staffing

 17      plan from Adelanto, the one that's in 35212?

 18            A    No.

 19                 MR. FREE:     Okay.      So that's going to finish

 20      up 16 E.    Thank you.      Finally.

 21                 You were telling me before lunch -- we're

 22      done with documents.

 23      BY MR. FREE:

 24            Q    You were telling me before lunch about one

 25      or two meetings you could recall, at which you were


                                                              Page 249

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 12 of 15 Page ID
                                  #:4754


  1      present, with the City of Adelanto discussing the

  2      future of its contract and its IGSA.

  3                 What was the second meeting that you were

  4      talking about?

  5                 MR. BARNACLE:        Object to the form.

  6                 THE WITNESS:       I don't recall a second

  7      meeting.    I just know that I was part of contacting

  8      the City manager to see if he could set up a meeting

  9      with the company, but I don't recall if I was in

 10      that meeting.

 11      BY MR. FREE:

 12           Q     Okay.     Would that have been the meeting

 13      with Dr. Zoley and Mr. Flores?

 14           A     The first meeting?

 15           Q     No.     The one that you just described.

 16                 Is that the -- when you say the "company,"

 17      I'm just trying to understand.

 18                 During the first meeting, I think you

 19      testified -- you did not tell me that Dr. Zoley was

 20      there, was he there?

 21           A     Yes.

 22           Q     He was in the first meeting?

 23           A     Yes.

 24           Q     Is there anybody that you forgot to mention

 25      who was at the first meeting?


                                                              Page 250

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 13 of 15 Page ID
                                  #:4755


  1           A      Can you refresh my memory as to who I

  2      mentioned?

  3           Q     You said Venturella.

  4           A      Correct.

  5           Q     You said the guy with the funny name --

  6           A     Mosciski.

  7           Q     Yeah.    Why don't we try just fresh.         Do you

  8      remember -- so it was Mr. Zoley, Mr. Venturella,

  9      Mosciski, you, the architect -- I mean, the

 10      engineer.     Excuse me.

 11           A      That's Mosciski.

 12           Q      Okay.   And then there was

 13           A     Paul Laird.

 14           Q     Paul Laird.

 15           A     And Kyle Schiller.

 16           Q      Kyle Schiller.       That's right.

 17                  Anybody else?

 18           A      Not that I can think of.

 19           Q      And then the second meeting where you were

 20      going to set up -- that you reached out to Jessie

 21      Flores to set up a meeting, was that another meeting

 22      with Mr. Zoley or someone else?

 23           A      It was with Dr. Zoley and Mr. Flores, and I

 24      don't remember if there was anybody else in that

 25      meeting.


                                                              Page 251

                                Veritext Legal Solutions
                                     800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 14 of 15 Page ID
                                  #:4756


  1           Q      Do you recall what month that meeting

  2      occurred?

  3           A      I don't.

  4           Q      Okay.     Do you recall if it occurred in

  5      2019?

  6           A      Yes.

  7           Q      It did?

  8           A      I'm pretty sure it would have been in

  9      2019.

 10           Q     All right.      It would have been before the

 11      bridge contract; right, in June 2019?

 12           A      Yes.

 13           Q     And It also probably would have been before

 14      the March announcement by the City of Adelanto that

 15      they were canceling the contract; correct?

 16           A      I don't know that.

 17           Q      Okay.

 18           A      I do not remember.

 19           Q      All right.     Now, you told me that you

 20      understood from Mr. Flores that the City of Adelanto

 21      is canceling it's contract with ICE, and therefor

 22      canceling the Intergovernmental Services Agreement

 23      with GEO, because it wasn't in the best interest of

 24      the City to continue; did I understand that answer

 25      correctly?


                                                              Page 252

                                 Veritext Legal Solutions
                                      800-336-4000
Case 5:17-cv-02514-JGB-SHK Document 235-2 Filed 12/20/19 Page 15 of 15 Page ID
                                  #:4757


  1                 That's your understanding why Adelanto

  2      pulled out?

  3           A     That's what I understood.

  4           Q     Okay.    As you sit here today, do you have

  5      any information regarding -- no.

  6                 Did GEO influence the decision by the City

  7      of Adelanto to cancel the contract?

  8           A     Not to my knowledge.

  9           Q     You're testifying for GEO now.

 10                 Okay?

 11                 You're testifying about the role that the

 12      City of Adelanto played.

 13                 Okay?

 14                 MR. BARNACLE:          Object to the form.

 15                 He's testifying to the -- under the topic,

 16      the operation facility, not some contract.

 17                 So you're misrepresenting the scope of the

 18      topic.

 19                 THE WITNESS:         And

 20                  MR. FREE:      "GEO's understanding of what

 21                  role, if any, the City of Adelanto played

 22                  in the contracts to operate."

 23                  MR. BARNACLE:         Uh-huh.

 24                  MR. FREE:      So not playing the operation,

 25      but the contracts to operate the Adelanto Facility,


                                                              Page 253

                                 Veritext Legal Solutions
                                      800-336-4000
